Citation Nr: 1402956	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-22 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left tonsil.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2011.  A transcript of this hearing is of record.

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes the Veteran has contended, to include at his December 2011 hearing, that the radiation treatment he received from VA for his squamous cell carcinoma of the tonsil may have caused the cancer to spread, as well as caused additional complications such as hearing loss and tinnitus.  As such, he has raised a claim of entitlement to compensation for squamous cell carcinoma and related complications pursuant to the provisions of 38 U.S.C.A. § 1151.  Since such a claim was not adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it.  Accordingly, this issue is referred to the AOJ for appropriate action.  


REMAND

Initially, the Board notes that the Veteran reported at his December 2011 hearing that he was treated for his carcinoma at the Wade Park VA medical facility.  As such, he indicated there were relevant VA medical records that were not on file.  The United States Court of Appeals for Veterans Claims (Court) has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board also notes that the Veteran's service treatment records reflect he was treated for a laceration inside his mouth in August 1969, but do not specifically indicate any treatment for the tonsils or for carcinoma to include on his August 1969 separation examination.  Further, his squamous cell carcinoma of the left tonsil appears to have been first diagnosed years after service in 2008.  

The Veteran has contended, in part, that his squamous cell carcinoma was due to in-service Agent Orange/herbicide exposure.  As the record reflects he had active service in the Republic of Vietnam, he is presumed to have been exposed to herbicides therein.  See 38 U.S.C.A. § 1116.  Although squamous cell carcinoma of the tonsil(s) is not one of the conditions presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e), the Veteran indicated at his December 2011 hearing that the VA treatment he received in 2008 did not explore whether he had any other cancer(s), and that his cancer(s) has spread to other parts of his body which may be presumptively associated with such exposure.  Therefore, a remand is required in order to ascertain the current nature and severity of his cancer(s) to determine if he does currently have such a presumptive condition to include a VA medical examination for this purpose.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for squamous cell carcinoma/cancer since June 2008.  After securing any necessary release, the AMC/RO should obtain those records not on file.  

Even if the Veteran does not respond, the AMC/RO should follow-up on his account of treatment at the Wade Park VA medical facility.

2.  The AMC/RO should notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service squamous cell carcinoma symptomatology, to include symptomatology he has had since 2008.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and extent of his squamous cell carcinoma/cancer.  The claims folder should be made available to the examiner for review before the examination.

The examiner should identify whether the Veteran has carcinoma/cancer in any part of his body in addition to the previously diagnosed squamous cell carcinoma of the left tonsil.  

For any carcinoma/cancer found to be present, the examiner should express an opinion as to whether it is at least as likely as not that it was incurred in or otherwise the result of the Veteran's active service, to include his presumed herbicide exposure therein.

A complete rationale for any opinion expressed must be provided.  

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the May 2010 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


